DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are pending and subject to this Office Action. This is the first Office Action on the merits of the claims.

Claim Objections
Claims 1, 2, and 9 are objected to because of the following informalities.  
Claims 1 and 9 each recite “converting waste plastic into recycle for polyethylene polymerization,” but there is no actual process step in their respective claim bodies that is drawn to “polyethylene polymerization.” It is noted that dependent claims 4 and 16, which depend upon claims 1 and 9, respectively, recite a step of polymerizing ethylene, originating from waste plastic, to produce polyethylene products. Applicant is suggested to amend claims 1 and 9 by either (i) removing the recitation of “into recycle for polyethylene polymerization” from the preamble, or (ii) incorporating the recitation of claims 4 and 16 into claims 1 and 9, respectively.
Claim 2: Applicant is suggested to amend “heavy fraction” to state “a heavy fraction.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 12, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 recites “the gasoline” which lacks antecedent basis and it is unclear whether it is in reference to (i) “a gasoline C4 stream” in claim 2, upon which claim 5 depends, or (ii) gasoline range hydrocarbons (e.g., C4-C12) recovered from the refiner FCC unit. In view of the instant specification, para. [0086], the limitation is interpreted as follows: “the gasoline C4 stream.”
Claims 17 is also rejected under 35 U.S.C. 112(b) by virtue of its dependency upon claim 5.

Claims 6 and 12 each recite “clean gasoline and diesel,” and the term “clean” is a relative term which renders the claim indefinite. The term “clean” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose examination, the term “clean gasoline and diesel” will be interpreted as “

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7-10, 13, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bitting et al. (US Pub. 2021/0130699 A1, cited in IDS dated 03/10/2022), in view of Bouvart et al. (US Pub. 2006/0089518 A1, cited in IDS dated 06/22/2021).
Regarding claim 1, Bitting discloses a process for making recycle content hydrocarbons from recycled waste material ([0002]), the process comprising:
(a) selecting waste plastics containing polyethylene and/or propylene ([0304]-[0305]);
(b) passing the waste plastics from (a) through a pyrolysis reactor to thermally crack at least a portion of the poly olefin waste and produce a pyrolyzed effluent ([0302]; [0309]);
(c) separating the pyrolyzed effluent into a pyrolysis gas (134 in Fig 2), solid particles comprising char (124), and a pyrolysis oil (136) comprising naphtha/diesel and higher boiling hydrocarbons ([0319], [0325], [0326], [0576], Table 1);
(d) passing the pyrolysis oil (r-PyOil in Fig. 4) to a cracker unit (20) which may include a fluidized catalytic cracker (FCC) ([0360], [0561]-[0563]); and
(e) separating the effluent from the cracker into various fractions including a C3 olefin/paraffin mixture ([0565], [0567]).
Bitting does not explicitly disclose that the pyrolysis oil is passed to a FCC feed pretreater unit.
However, Bitting teaches that, prior to obtaining a pyrolysis oil product (140 in Fig. 2), the pyrolysis oil can be sent to a hydroprocessing unit (142), such as a hydrotreatment, to remove undesirable byproducts from the pyrolysis oil ([0328]). It is also noted that US Pat. 7,261,807 (“Henry”), which is incorporated in Bitting by reference ([0566]), suggests that an FCC feed containing a high content of undesirable components, e.g., sulfur and nitrogen, may be subjected to a hydrotreatment with a supported catalyst containing a Mo catalytic component, with Ni and/or Co catalytic components, at conditions effective for the hydrogen to react with the undesirable feed components and thereby remove them from the feed (col. 4, line 61- col. 5, line 7). Therefore, the hydroprocessing unit is considered to correspond to the claimed refinery FCC feed pretreater unit, or Bitting is considered to suggest pretreating the pyrolysis oil to remove impurities prior to its introduction to the FCC.
Bitting does not explicitly disclose that a liquid petroleum C3 olefin/paraffin mixture is passed to a steam cracker for ethylene production.
However, Bouvart, which is drawn to a method for steam cracking naphtha for producing light olefins including ethylene, teaches utilizing propane as part of its feedstock (Abstract; [0015]-[0016], [0034]). Bouvart teaches that the propane feed can contain olefinic compounds such as propylene ([0034]). 
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Bitting by separating a C3 olefin/paraffin mixture from the effluent from the FCC and passing said mixture to a steam cracking process, as taught by Bouvart, because (i) Bitting teaches the FCC effluent can be separated into various fractions including a C3 olefin/paraffin mixture ([0565], [0567]); (ii) Bouvart teaches that a mixture of propane and propylene is a suitable feed material to steam cracking for production of ethylene, and (iii) this involves combining two known processes where a product from one process is used as a feedstock to another process to yield predictable results. 

Regarding claim 2, Bitting teaches that the FCC effluent can be separated into various fractions by boiling points, which may include a C4 fraction and heavier fractions ([0565], [0567]). 

Regarding claim 7, US Pat. 7,261,807 (“Henry”), which is incorporated in Bitting by reference ([0566]), suggests operating a hydrotreatment with a supported catalyst containing a Mo catalytic component, with Ni and/or Co catalytic components, at conditions effective for the hydrogen to react with the undesirable feed components and thereby remove them from the feed (col. 4, line 61- col. 5, line 7). It is noted that the instant application discloses the same catalyst for the pretreating step, i.e., NiMo or CoMo catalyst (Spec., [0034]). Therefore, the hydrotreatment suggested by Henry would be expected to function similarly, and remove sulfur, nitrogen, phosphorus, silica, dienes, and metal contaminants from the pyrolysis oil, absence evidence to the contrary.

Regarding claim 8, Bitting discloses that the waste plastics may contain high density polyethylene, low density polyethylene, and polypropylene, which correspond to plastics classification groups 2, 4, and 5, respectively ([0304]).

Regarding claim 9, Bitting discloses a process for making recycle content hydrocarbons from recycled waste material ([0002]), the process comprising:
(a) selecting waste plastics containing polyethylene and/or propylene ([0304]-[0305]);
(b) passing the waste plastics from (a) through a pyrolysis reactor to thermally crack at least a portion of the poly olefin waste and produce a pyrolyzed effluent ([0302]; [0309]);
(c) separating the pyrolyzed effluent into a pyrolysis gas (134 in Fig 2), solid particles comprising char (124), and a pyrolysis oil (136) comprising naphtha/diesel and higher boiling hydrocarbons ([0319], [0325], [0326], [0576], Table 1);
(d) passing the pyrolysis oil (r-PyOil in Fig. 4) to a cracker unit (20) which may include a fluidized catalytic cracker (FCC) ([0360], [0561]-[0563]); and
(e) separating the effluent from the cracker into various fractions including a C3 olefin fraction and a C3 paraffin fraction ([0565], [0567]).
It is noted that while Bitting broadly teaches that the effluent from the cracker can be separated into various fractions including a C3 olefin fraction and a C3 paraffin fraction ([0565], [0567]), the reference does not explicitly disclose recovering a C3 olefin/paraffin mixture fraction first and then further separating said fraction into a C3 olefin fraction and a C3 paraffin fraction. However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.
Bitting does not explicitly disclose that the pyrolysis oil is passed to a FCC feed pretreater unit.
However, Bitting teaches that, prior to obtaining a pyrolysis oil product (140 in Fig. 2), the pyrolysis oil can be sent to a hydroprocessing unit (142), such as a hydrotreatment, to remove undesirable byproducts from the pyrolysis oil ([0328]). It is also noted that US Pat. 7,261,807 (“Henry”), which is incorporated in Bitting by reference ([0566]), suggests that an FCC feed containing a high content of undesirable components, e.g., sulfur and nitrogen, may be subjected to a hydrotreatment with a supported catalyst containing a Mo catalytic component, with Ni and/or Co catalytic components, at conditions effective for the hydrogen to react with the undesirable feed components and thereby remove them from the feed (col. 4, line 61- col. 5, line 7). Therefore, the hydroprocessing unit is considered to correspond to the claimed refinery FCC feed pretreater unit, or Bitting is considered to suggest pretreating the pyrolysis oil to remove impurities prior to its introduction to the FCC.
Bitting does not explicitly disclose that a liquid petroleum C3 paraffin fraction is passed to a steam cracker for ethylene production.
However, Bouvart, which is drawn to a method for steam cracking naphtha for producing light olefins including ethylene, teaches utilizing propane as part of its feedstock (Abstract; [0015]-[0016], [0034]). 
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Bitting by separating a C3 paraffin fraction from the effluent from the FCC and passing said mixture to a steam cracking process, as taught by Bouvart, because (i) Bitting teaches the FCC effluent can be separated into various fractions including a C3 paraffin fraction ([0565], [0567]); (ii) Bouvart teaches that a mixture of propane and propylene is a suitable feed material to steam cracking for production of ethylene, and (iii) this involves combining two known processes where a product from one process is used as a feedstock to another process to yield predictable results. 

Regarding claim 10, Bitting teaches that the FCC effluent can be separated into various fractions by boiling points, which may include a C4 fraction and heavier fractions ([0565], [0567]). 

Regarding claim 13, US Pat. 7,261,807 (“Henry”), which is incorporated in Bitting by reference ([0566]), suggests operating a hydrotreatment with a supported catalyst containing a Mo catalytic component, with Ni and/or Co catalytic components, at conditions effective for the hydrogen to react with the undesirable feed components and thereby remove them from the feed (col. 4, line 61- col. 5, line 7). It is noted that the instant application discloses the same catalyst for the pretreating step, i.e., NiMo or CoMo catalyst (Spec., [0034]). Therefore, the hydrotreatment suggested by Henry would be expected to function similarly, and remove sulfur, nitrogen, phosphorus, silica, dienes, and metal contaminants from the pyrolysis oil, absence evidence to the contrary.

Regarding claim 14, Bitting discloses that the waste plastics may contain high density polyethylene, low density polyethylene, and polypropylene, which correspond to plastics classification groups 2, 4, and 5, respectively ([0304]).

Regarding claims 17-18, the Bitting/Bouvart process has the same or substantially the same process as the process of claims 5 and 10. Therefore, the Bitting/Bouvart process would be expected to function similarly as claimed and have an increased amount of gasoline produced by the FCC with the use of pyrolysis oil, absent evidence to the contrary.

Claims 3, 4, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bitting et al. (US Pub. 2021/0130699 A1), in view of Bouvart et al. (US Pub. 2006/0089518 A1), as applied to claims 1 and 9, and further in view of Oballa et al. (US Pat. 6,111,156).
Regarding claims 3, 4, 15, and 16, Bitting, in view of Bouvart, teaches producing an effluent comprising ethylene (Bouvart, [0034]).
Bitting, in view of Bouvart, does not explicitly disclose polymerizing the ethylene to produce polyethylene products. 
However, Oballa, which is drawn to an integrated steam cracking and polymerization process, teaches that ethylene produced from a steam cracker, after being subjected to purification steps, is employed as a feedstock to an ethylene polymerization to produce polyethylene (Abstract; col. 4, lines 3-36).
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify the Bitting/Bouvart process by purifying ethylene produced from the steam cracking process and subsequently polymerizing the ethylene to produce polyethylene products, as taught by Oballa, because (i) the Bitting/Bouvart process teaches producing an effluent comprising ethylene (Bouvart, [0034]), (ii) Oballa teaches purifying and polymerizing ethylene produced from a steam cracker, and (iii) this involves application of a known purification technique and a known conversion process to produce valuable products from a material obtained from another known process.  

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bitting et al. (US Pub. 2021/0130699 A1), in view of Bouvart et al. (US Pub. 2006/0089518 A1), as applied to claims 2 and 10, and further in view of Oballa et al. (US Pub. 2005/0258073 A1; hereinafter “Oballa 2005”).
Regarding claims 5 and 11, Bitting teaches that the FCC effluent can be separated into various fractions by boiling points, which may include a C4 fraction and heavier fractions ([0565], [0567]).
Bitting, in view of Bouvart, does not explicitly disclose that a C4 fraction (claim 5) or a gasoline fraction (claim 11), recovered from the FCC effluent, is sent to a gasoline blending pool. 
However, Oballa teaches that C4-8 saturated and unsaturated compounds are useful in the gasoline pool ([0024]).
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify the Bitting/Bouvart process by recovering and sending a C4 fraction and a gasoline fraction to a gasoline blending pool, because (i) Bitting teaches that the FCC effluent can be separated into various fractions by boiling points, which may include a C4 fraction and a gasoline fraction ([0565], [0567]), (ii) Oballa teaches that C4-8 saturated and unsaturated compounds are useful in the gasoline pool ([0024]), and (iii) this mere involves application of a known use of a product obtained from a known process.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bitting et al. (US Pub. 2021/0130699 A1), in view of Bouvart et al. (US Pub. 2006/0089518 A1), as applied to claims 2 and 10, and further in view of Feugnet et al. (US Pub. 2013/0211161 A1).
Regarding claims 6 and 12, Bitting teaches that the FCC effluent can be separated into various fractions by boiling points, which may include a C4 fraction and heavier fractions ([0565], [0567]).
Bitting, in view of Bouvart, does not explicitly disclose sending a C4 fraction and a heavy fraction, recovered from the FCC effluent, to refinery units for upgrading into gasoline and diesel.
However, Feugnet, which is drawn to a process for catalytic cracking and oligomerization for producing gasoline and middle distillate, teaches that a C4 fraction (5 in Fig. 1) and a gasoline cut (6) produced form a FCC unit (2) can be oligomerized to produce a mixture of hydrocarbons containing mono olefins containing mainly 8 or more carbon atoms, mainly in the range of 8 to 20, which encompasses gasoline and diesel ([0160], [0165]-[0166], [0169]-[0179]). The oligomerization effluent is separated to various cuts including a gasoline cut (19) and a middle distillate cut (20) ([0178]-[0179]).
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify the Bitting/Bouvart process by recovering a C4 fraction and a heavy fraction and upgrading them into gasoline and diesel, as taught by Feugnet, because (i) Bitting/Bouvart teaches that a C4 fraction and a heavy fraction may be recovered from the FCC effluent (Bitting, [0565], [0567]), (ii) Feugnet teaches that a C4 fraction a gasoline cut produced from a FCC unit can be oligomerized to produce an effluent comprising gasoline and diesel range hydrocarbons and that the effluent is separated to obtain a gasoline product stream and a middle distillate product stream, and (iii) this involves combining two known processes where products from one process are used as feedstocks to another process to produce valuable products.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, and 7,8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7, 10, and 11 of copending Application No. 17/131,910 (reference application) in view of Henry et al. (US Pat. 7,261,807). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the reference claims are directed to a process for converting waste plastics, comprising the steps of: pyrolyzing waste plastics comprising polyethylene and/or polypropylene; recovering a pyrolysis oil and passing said pyrolysis oil to a FCC unit; recovering a C3 olefin/paraffin mixture fraction from the FCC unit; and passing C3 olefin/paraffin mixture fraction to a steam cracker for ethylene production. Although the instant claims have an additional step of passing the pyrolysis oil to a FCC feed pretreater unit, it is considered an obvious feature in view of Henry. Henry teaches that an FCC feed containing a high content of undesirable components, e.g., sulfur and nitrogen, may be subjected to a hydrotreatment with a supported catalyst containing a Mo catalytic component, with Ni and/or Co catalytic components, at conditions effective for the hydrogen to react with the undesirable feed components and thereby remove them from the feed (col. 4, line 61- col. 5, line 7). Therefore, the additional step of FCC feed pretreating recited in the instant claims is considered an obvious feature in relation to FCC, and does patentably differentiate the instant claims from the reference claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20, 22, 23, 31, and 43 of copending Application No. 17/237,592 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the reference claims are directed to a process for converting waste plastics, comprising the steps of: pyrolyzing waste plastics comprising polyethylene and/or polypropylene; recovering a pyrolysis oil and passing said pyrolysis oil to a refinery FCC pretreater unit; recovering a treated fraction from the refinery FCC pretreater unit and passing said treated fraction to a FCC unit; recovering a C3 olefin/paraffin mixture fraction from the FCC unit; and passing C3 olefin/paraffin mixture fraction to a steam cracker for ethylene production. Although the reference claims have an additional step of passing the pyrolysis oil to a filtration/metal oxide treatment, between the pyrolysis step and the feed pretreatment step, the process of the instant claims is open-ended (by virtue of its use of “comprising”) and the additional purification step does not necessarily affect the rest of the process steps. At least, each and every process step recited in the instant claim 1 is disclosed by the reference claim 1. 
Additionally, claims 9-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-23, 31, and 43 of copending Application No. 17/237,592 in view of Al-Ghamdi (US Pub. 2018/0142168 A1).  The instant claims and the reference claims are drawn to a process for converting waste plastics, comprising the steps of: pyrolyzing waste plastics comprising polyethylene and/or polypropylene; recovering a pyrolysis oil and passing said pyrolysis oil to a refinery FCC pretreater unit; recovering a treated fraction from the refinery FCC pretreater unit and passing said treated fraction to a FCC unit; recovering a C3 olefin/paraffin mixture fraction from the FCC unit; and passing a C3 hydrocarbon fraction to a steam cracker for ethylene production. It is noted that the instant claims differ from the reference claims in that C3 paraffin and C3 olefin in the C3 fraction are separated into different fraction, where the C3 paraffin fraction is passed to the steam cracker. However, such a step of splitting of C3 hydrocarbons into a propane fraction and a propylene fraction, where the propane fraction is sent to a steam cracker while propylene is recovered as a product is a well-known practice in the art, as taught by Al-Ghamdi ([0069], [0205]). Therefore, the additional step of separating C3 paraffin and C3 olefin prior to the steam cracking as recited in the instant claims is considered an obvious feature, and does not differentiate the instant claims from the reference claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772